Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose an apparatus comprising elements being configured as recited in claims. Specifically, none of the prior art teaches or fairly suggests the following limitations:
the second transmission line includes: a third resonance line shaped in a loop and having a third opening; a fourth resonance line shaped in a loop and having a fourth opening; a third input- output line extending from the third resonance line; and a fourth input-output line extending from the fourth resonance line,  the third resonance line and the fourth resonance line are disposed apart from each other on the back surface of the second dielectric layer, the first resonance line and the third resonance line are disposed to overlap each other in plan[e] view, and the second resonance line and the fourth resonance line are disposed to overlap each other in plan[e] view, one of the first dielectric layer and the second dielectric layer includes a third ground part connected to the third resonance line via a third connector, one of the first dielectric layer and the second dielectric layer includes a fourth ground part connected to the fourth resonance line via a fourth connector, and the third ground part and the fourth ground part are separated from each other, as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN T LUU/Primary Examiner, Art Unit 2842